—Order, Supreme Court, New York County (Beverly Cohen, J.), entered on or about December 16, 1993, which granted the plaintiffs motions to strike defendants’ jury demands, unanimously affirmed, without costs.
While appellant is correct that he can rely on the timely jury demand filed by his codefendants (see, Russell v Russell, 40 AD2d 945), nevertheless he is not entitled to a jury trial, all of the leases in issue containing a waiver of jury trial and a holdover provision that the terms of the lease were to apply to any month-to-month holdover tenancy. As a subtenant of room 801 appellant was bound by these provisions in the paramount lease no less than he was as a tenant of room 903 and a holdover in room 810 (1 Rasch, New York Landlord and Tenant § 9:60 [3d ed]). Concur—Rosenberger, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.